Citation Nr: 0006520	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  That rating decision denied 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).


REMAND

The appellant contends, in essence, that the extent of his 
disabilities are so severe as to entitle him to nonservice-
connected pension benefits.  Upon review of the evidence of 
record, the Board finds that due process considerations 
require that this claim be remanded.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards. Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  The two ways 
that permanent and total disability can be shown under the 
law are as follows: (1) the veteran must be unemployable as a 
result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which 
is based on (a) the percentage ratings assigned for each 
disability from the VA Schedule for Rating Disabilities, 38 
C.F.R., Part 4; (b) the minimum percentage rating 
requirements for total ratings based on unemployability in 38 
C.F.R. § 4.16(a); and (c) the permanence of those percentage 
ratings for pension purposes required by 38 C.F.R. § 4.17). 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 3.340(b); 3.342, 4.16(a), 4.17, 4.18, 4.19 
(1999); Brown, 2 Vet. App. at 446.

In making this determination, the Court, in Roberts v. 
Derwinski, instructed that an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability. Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992).  This means the RO 
has the responsibility of identifying all disabilities which 
a veteran currently has, determining whether or not they are 
permanent in nature, and assigning a schedular evaluation for 
each one of them under the VA Rating Schedule.  Furthermore, 
the VA has a duty to the veteran, in cases involving 
nonservice-connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one." Roberts at 
390 (citing 38 U.S.C.A. § 5107(a) and Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)); Grantham v. Brown, 8 Vet. App. 
228, 235 (1995).

In June 1996, the appellant filed his present application 
form, VA Form 21-526, seeking entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes.  On his application form, the appellant noted that 
he had the following conditions: (1) a psychiatric disorder, 
(2) a seizure disorder, and (3) hearing loss.

In January 1997, the appellant was scheduled for and attended 
medical examinations to determine the severity of his alleged 
conditions.  Subsequently, the RO obtained additional medical 
evidence which warranted re-examination of the appellant's 
conditions.  In November 1997, the RO arranged for the VA 
medical center in Buffalo, New York, to schedule the 
appellant for additional medical examinations (aid and 
attendance or housebound, audio, ear disease, general medical 
and mental disorders).  However, a computer printout from the 
VA medical center, dated in January 1998, revealed that the 
notice for these additional examinations went undelivered and 
that the examinations were consequently canceled.

During the course of this appeal, the appellant changed 
residences within Buffalo, New York.  Although the RO made 
the appropriate changes, the Board is unable to determine if 
the recent VA examination notices were sent to the 
appellant's current address of record.  While the computer 
printouts indicate that notice of the scheduled examinations 
were sent to the appellant and returned undelivered, there is 
no way for the Board to determine if the notice was sent to 
the appellant's current address of record.  Under these 
circumstances, the Board must remand this matter to attempt 
to schedule the appellant for the appropriate examinations 
one more time. 

The Board notes that when the RO meets its burden to notify 
the appellant and his representative of the information 
needed to develop the claim, the burden then shifts to the 
appellant, and consequently to his representative service 
organization to respond to the RO's requests.  Under the 
applicable criteria, when entitlement to nonservice-connected 
pension cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a) & (b) (1998)(emphasis 
added).  "[T]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that in light of the passage of time 
since the original adjudication of the veteran's claim by the 
RO, there may now be additional medical records which are 
relevant to the veteran's claim.  In addition, the RO should 
request an updated VA Form 21-527 from the veteran to 
determine if he meets the basic eligibility requirements for 
VA pension benefits. 

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), the case should be 
remanded to the RO for the following actions:

1.  The RO should provide the veteran 
with an Income-Net Worth and Employment 
Statement, VA Form 21-527, and request 
that the veteran promptly complete and 
return this form to the RO.  If after its 
receipt, the RO determines that the 
veteran fails to meet the basic 
eligibility requirements for VA pension 
benefits, the RO may adjudicate this 
claim, without further development.

2.  The RO should request the veteran to 
identify all disabilities which he 
believes are interfering with his ability 
to maintain employment.

3.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

4.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits.  Specifically, the Board is 
interested in the underlying medical 
records relied upon concerning that 
claim.

5.  The RO should also schedule the 
veteran for the necessary VA examinations 
by appropriate specialists in order to 
determine the severity of all of his 
alleged nonservice-connected disorders.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  As to any orthopedic 
disability identified, the examiner is 
requested to indicate any functional 
loss, limitation, and any joint 
pathology, particularly on use and during 
flare-ups. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that 
examination report must account for 
functional loss due to pain); see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  The 
appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  Subsequently, the RO should 
readjudicate the issue of entitlement to 
nonservice-connected pension benefits, to 
include extraschedular consideration 
under the provisions of 38 C.F.R. § 
3.321(b)(2).

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claim, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



